Citation Nr: 0833091	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
knee osteochondritis dissecans with degenerative changes, 
status post surgical removal of loose body.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to December 
1965.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Honolulu, Hawaii.

The Board notes that the VA received a communication from the 
veteran on August 12, 2005 intended to be a Notice of 
Disagreement (NOD) as to an August 2005 rating decision.  
However, the NOD was also timely with respect to the December 
2004 rating decision as it was received less than one year 
following notice of the determination issued on December 30, 
2004.  See also Statement from the veteran, received in April 
2005 (requesting re-evaluation of his left knee in order to 
obtain the highest rating commensurate to his disability).  A 
substantive appeal was received within 60 days of issuance of 
the statement of the case, perfecting an appeal from the 
December 2004 rating decision.  Giving the veteran the 
benefit of the doubt as to which rating decision is on 
appeal, the Board will construe the earlier, December 2004 
rating decision, as being on appeal.  38 U.S.C.A. § 5107(b).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in July 2006, the appellant requested a BVA hearing 
at the local VA office before a Veterans Law Judge of the 
Board.  A Travel Board hearing was held in July 2007 at the 
local RO in Honolulu, Hawaii.  However, the record indicates 
that the tapes made at this hearing were lost and a 
transcript of the July 2007 hearing was not able to be made.  
As such, the Board sent the veteran a letter offering the 
appellant an opportunity to testify at another hearing.  In 
response, the veteran requested to appear at a hearing before 
a Veterans Law Judge of the Board via a videoconference 
hearing at his local RO.  Therefore, the Board finds that the 
veteran must be scheduled for a Board videoconference hearing 
at the RO before a Veterans Law Judge, prior to deciding this 
appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2007); see also 38 
C.F.R.  
§ 20.904(a)(3) (2007) (noting that failure to afford the 
veteran a hearing would amount to a denial of due process).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice 
letter relative to the issue of 
entitlement to an evaluation in excess of 
20 percent for left knee osteochondritis 
dissecans with degenerative changes, 
status post surgical removal of loose 
body.  Such notice should include the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 38 C.F.R. § 3.159 
with reference to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

In accordance with Vazquez-Flores v. 
Peake, the VCAA notice should 
specifically:  (1) inform the claimant 
that to substantiate such a claim he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) provide general notice of 
the criteria necessary for entitlement to 
a higher disability rating under the 
applicable Diagnostic Code or Codes 
(i.e., 5257-5261); (3) inform the 
claimant that disability ratings will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) provide examples of the types of 
medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.  

2.  If additional evidence is received, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.

3.  Thereafter, the appellant should be 
scheduled for a videoconference hearing 
before a Veterans Law Judge of the Board 
at the local RO, unless otherwise 
notified by the appellant or his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

